         Case 3:21-cv-01019-SI     Document 1     Filed 07/09/21     Page 1 of 5




Scott A. Sell
OSB#: 144297
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: ssell@tcnf.legal



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                 PORTLAND DIVISION

TRACEY K. TURKOLY,                                                 Case No.: 3:21-cv-1019

                    Plaintiff,

             v.
                                                                            COMPLAINT
LINCOLN NATIONAL LIFE INSURANCE
                                            (Employee Retirement Income Security Act
COMPANY
                                                                   of 1974, 29 U.S.C
                    Defendant.
                                                                          § 1132(a)(1)(B))




                                 CAUSE OF ACTION

                                           1.

      Plaintiff brings this action under the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001, et seq (“ERISA”). Plaintiff seeks to recover from Defendant all
unpaid benefits pursuant to the Long-Term Disability (“LTD”) insurance policy provided

PAGE 1 – COMPLAINT FOR LONG-TERM DISABILITY INSURANCE BENEFITS
                     THOMAS, COON, NEWTON, & FROST
                         820 SW Second Ave Ste 200
                             Portland, OR 97204
                               (503) 228-5222
          Case 3:21-cv-01019-SI      Document 1     Filed 07/09/21     Page 2 of 5




by Lincoln National Life Insurance Company (“Lincoln”) pursuant to 29 U.S.C.
§1132(a)(1)(B). Additionally, Plaintiff seeks pre-judgement and post-judgement interest
and her costs and reasonable attorney fees pursuant to 29 U.S.C. §1132(g), (f).



                              JURISDICTION AND VENUE

                                             2.

       This Court has subject-matter jurisdiction over the claims asserted in this action
for monetary and equitable relief under Federal Question Jurisdiction pursuant to 28
U.S.C. § 1331 and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1132(e)(1) and § 1132(f).

                                             3.

       Venue is appropriate in the United States District Court for the District of Oregon
pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391.



                                         PARTIES

                                             4.

       Plaintiff, Tracey Turkoly, is a citizen of the United States and an insured
participant under the LTD insurance policy at issue in this lawsuit.

                                             5.

       Defendant, Lincoln, is the underwriter, insurer and administrator of the insurance
policy at issue in this lawsuit. Further, Lincoln is, and was, doing business within the
state of Oregon as an insurer.



PAGE 2 – COMPLAINT FOR LONG-TERM DISABILITY INSURANCE BENEFITS
                     THOMAS, COON, NEWTON, & FROST
                         820 SW Second Ave Ste 200
                             Portland, OR 97204
                               (503) 228-5222
         Case 3:21-cv-01019-SI       Document 1   Filed 07/09/21   Page 3 of 5




                                   CLAIMS FOR RELIEF

                                           6.

      Ms. Turkoly is disabled under the terms of the LTD insurance policy.



                                         FACTS

                                           7.

      Ms. Turkoly is insured under a group LTD insurance policy underwritten, issued
and administered by Lincoln.

                                           8.

     In February 2019, Ms. Turkoly stopped working as a Global Account Manager for
DocuSign due to sickness.
                                           9.

      Ms. Turkoly’s symptoms include significant pain, fatigue, and limitations in her
cognitive ability and endurance.

                                          10.

      Ms. Turkoly supplied Lincoln proof of loss and requested benefits under the
terms of the LTD policy.

                                          11.

      On March 25, 2020, Lincoln denied Ms. Turkoly benefits under the policy and,
following an appeal, Lincoln again denied benefits on May 25, 2021.




PAGE 3 – COMPLAINT FOR LONG-TERM DISABILITY INSURANCE BENEFITS
                     THOMAS, COON, NEWTON, & FROST
                         820 SW Second Ave Ste 200
                             Portland, OR 97204
                               (503) 228-5222
            Case 3:21-cv-01019-SI    Document 1      Filed 07/09/21     Page 4 of 5




                                             12.

       Ms. Turkoly has met and continues to meet the requirements of the insurance
policy necessary to receive monthly income benefits under the LTD policy.

                                             13.

       Lincoln has failed to fully and fairly review Ms. Turkoly’s claim for disability
benefits.

                                             14.

       Ms. Turkoly has exhausted her pre-litigation appeals pursuant to ERISA.

                                             15.

       Ms. Turkoly’s claim is subject to de novo review.

                                             16.

       At all relevant times, Lincoln has been operating under an inherent and structural
conflict of interest because any monthly benefits paid to Ms. Turkoly are paid from
Lincoln’s own assets with each payment depleting those same assets.

                                             17.

       As a result of Lincoln’s conduct, Ms. Turkoly has incurred attorney fees and
costs, for which she is entitled to recover pursuant to 29 U.S.C. §1132(g).



       WHEREFORE, Plaintiff prays for judgment in her favor and against Lincoln as
follows:
       (1) For all unpaid monthly income under the LTD policy pursuant to 29 U.S.C.
       §1132(a)(1)(B)



PAGE 4 – COMPLAINT FOR LONG-TERM DISABILITY INSURANCE BENEFITS
                     THOMAS, COON, NEWTON, & FROST
                         820 SW Second Ave Ste 200
                             Portland, OR 97204
                               (503) 228-5222
       Case 3:21-cv-01019-SI      Document 1     Filed 07/09/21       Page 5 of 5




     (2) For pre-judgement and post-judgement interest on all unpaid monthly income
     under the LTD policy

     (3) For her attorney fees and costs pursuant to 29 U.S.C. §1132(g); and

     (4) For such other relief as this court deems just and proper.


     DATED this 9th day of July, 2021.



                                         THOMAS, COON, NEWTON & FROST

                                               /s/ Scott A. Sell
                                               Scott A. Sell, OSB# 144297
                                               503-228-5222
                                               Of Attorneys for Plaintiff




PAGE 5 – COMPLAINT FOR LONG-TERM DISABILITY INSURANCE BENEFITS
                     THOMAS, COON, NEWTON, & FROST
                         820 SW Second Ave Ste 200
                             Portland, OR 97204
                               (503) 228-5222
